


AUTOMATIC STOCK OPTION GRANT PROGRAM
FOR
ELIGIBLE DIRECTORS UNDER THE
TRIQUINT SEMICONDUCTOR, INC. 2009 INCENTIVE PLAN


The following provisions set forth the terms of the Automatic Stock Option Grant
Program (the "Program") for eligible directors of TriQuint Semiconductor, Inc.
(the "Company") under the Company's 2009 Incentive Plan (the "Plan"). In the
event of any inconsistency between the terms contained herein and in the Plan,
the Plan shall govern. All capitalized terms that are not defined herein have
the meanings set forth in the Plan.


SECTION 1. ELIGIBILITY


Each member of the Board of Directors of the Company elected or appointed to the
Board who is not otherwise an employee or officer of the Company or any Related
Company (an "Eligible Director") shall be eligible to receive the grant of
Options set forth in the Program, subject to the terms of the Program.


SECTION 2. OPTION GRANTS


2.1    Option Grant Types and Timing of Grants


(a)    Initial Option Grants. Upon an Eligible Director's initial election or
appointment to the Board as an Eligible Director, he or she shall automatically
be granted a Nonqualified Stock Option to purchase a number of shares of Common
Stock equal to the number of shares that would be subject to a nonqualified
stock option with a fair value of $200,000 (calculated using the Fair Market
Value of the Company's common stock on the day before the Grant Date and the
Company's standard stock option valuation methodology for stock options granted
to a member of the Board of Directors for financial accounting purposes), with
any fractional share rounded to the nearest whole share (the "Initial Option
Grant"); provided, however, that a director who is also an employee of the
Company or a Related Company but who subsequently ceases such employment status
but remains a director shall not be eligible for an Initial Option Grant.


(b)    Annual Option Grants


(i)    Immediately after the 2010 Annual Meeting of Stockholders and at each
Annual Meeting of Stockholders thereafter, each Eligible Director, other than an
Eligible Director who acts as the Chairman of the Board, who was an Eligible
Director from the date of the previous Annual Meeting of Stockholders through
the date of the current Annual Meeting of Stockholders shall automatically be
granted a Nonqualified Stock Option to purchase a number of shares of Common
Stock equal to the number of shares that would be subject to a nonqualified
stock option with a fair value of $100,000 (calculated using the Fair Market
Value of the Company's common stock on the day before the Grant Date and the
Company's standard stock option valuation methodology for stock options granted
to a member of the Board of Directors for financial accounting purposes), with
any fractional share rounded to the nearest whole share (the "Annual Option
Grant").


(ii)    Any individual, other than an Eligible Director who acts as the Chairman
of the Board, who initially becomes an Eligible Director at any time other than
the date of the Annual Meeting of Stockholders shall automatically be granted a
pro-rated Annual Option Grant to purchase that number of shares of Common Stock
obtained by multiplying the number of shares of Common Stock subject to the
Annual Option Grant determined as set forth in subsection (i) above by a
fraction, the numerator of which




--------------------------------------------------------------------------------




is the difference obtained by subtracting from twelve the number of whole
calendar months that elapse from the date such person first becomes an Eligible
Director through the date of the Annual Meeting of Stockholders immediately
following the date he or she first becomes an Eligible Director and the
denominator of which is twelve.


(c)    Annual Chairman Grants.


(i)    Immediately after the 2010 Annual Meeting of Stockholders and at each
Annual Meeting of Stockholders thereafter, each Eligible Director who acts as
the Chairman of the Board shall automatically be granted a Nonqualified Stock
Option to purchase a number of shares of Common Stock equal to the number of
shares that would be subject to a nonqualified stock option with a fair value of
$115,000 (calculated using the Fair Market Value of the Company's common stock
on the day before the Grant Date and the Company's standard stock option
valuation methodology for stock options granted to a member of the Board of
Directors for financial accounting purposes), with any fractional share rounded
to the nearest whole share, if immediately after such meeting, the Eligible
Director continues to serve as the Chairman of the Board (the "Annual Chairman
Grant").


(ii)    Any Eligible Director who acts as the Chairman of the Board, who
initially becomes an Eligible Director at any time other than the date of the
Annual Meeting of Stockholders shall automatically be granted a pro-rated Annual
Chairman Grant to purchase that number of shares of Common Stock obtained by
multiplying the number of shares of Common Stock subject to the Annual Chairman
Grant determined as set forth in subsection (i) above by a fraction, the
numerator of which is the difference obtained by subtracting from twelve the
number of whole calendar months that elapse from the date such person first
becomes an Eligible Director through the date of the Annual Meeting of
Stockholders immediately following the date he or she first becomes an Eligible
Director and the denominator of which is twelve.


2.2    Exercise Price of Options


Options shall be granted under the Program with a per share exercise price equal
to 100% of the Fair Market Value of the Common Stock on the Grant Date.






2.3    Option Vesting


(a)    Initial Option Grants. Each Initial Option Grant shall each vest and
become exercisable with respect to 28% of the Option one year after the Grant
Date and as to an additional 2% of the Option each calendar month thereafter so
that the Option is fully vested and exercisable four years after the Grant Date,
subject to the Participant remaining a director through each applicable vesting
date.


(b)    Annual Option Grants and Annual Chairman Grants. Each Annual Option Grant
and Annual Chairman Grant shall vest and become exercisable with respect to 25%
of the Option six months after the Grant Date and as to an additional 12.5% of
the Option each calendar quarter thereafter so that the Option is fully vested
and exercisable two years after the Grant Date, subject to the Participant
remaining a director through each applicable vesting date.


(c)    Accelerated Vesting Upon Termination of Service. In addition, in the
event that, before an Option granted to an Eligible Director under the Program
has become fully vested and exercisable as set forth in Sections 2.3(a) and (b)
above, (i) the Participant ceases to serve as a member of the Board of Directors
of the Company or a Related Company and (ii) such Termination of Service does
not occur pursuant to Participant's voluntary resignation without the consent of
a majority of the applicable Board of




--------------------------------------------------------------------------------




Directors then in office, then each such Option will become fully vested and
exercisable effective on the date of such Termination of Service.


2.4    Term of Options


Initial Option Grants, Annual Option Grants and Annual Chairman Grants shall
have an Option Expiration Date of ten years from the Grant Date, subject to
earlier termination as follows:


(a)    General Rule. In the event of a Participant's Termination of Service for
any reason other than Disability, Retirement or death, the unvested portion of
each Option granted to the Eligible Director under the Program for which the
vesting and exercisability has not been accelerated as provided by
Section 2.3(c) above shall terminate immediately, and the vested portion of each
Option may be exercised by the Participant only until the earlier of (i) 90 days
after the date of such Termination of Service and (ii) the Option Expiration
Date.


(b)    Disability or Retirement. In the event of a Participant's Termination of
Service due to Disability or Retirement, the unvested portion of each Option
granted to the Eligible Director under the Program for which the vesting and
exercisability has not been accelerated as provided by Section 2.3(c) above
shall terminate immediately, and the vested portion of each Option may be
exercised by the Participant until the Option Expiration Date.


(c)    Death. In the event of a Participant's Termination of Service due to
death, the unvested portion of each Option granted to the Eligible Director
under the Program for which the vesting and exercisability has not been
accelerated as provided by Section 2.3(c) above shall terminate immediately and
the vested portion of each Option must be exercised on or before the earlier of
(i) one year after the date of such termination and (ii) the Option Expiration
Date. If a Participant dies after a Termination of Service without Cause but
while the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date.


"Retirement," for purposes of the Program, means a Participant's Termination of
Service when any of the following are true: (i) the Participant is at least 55
years old and has completed at least seven years of service to the Company or a
Related Company, including as an employee, consultant or director, (ii) the
Participant is at least 63 years old or (iii) the Participant's age when added
to the number of years of service to the Company or a Related Company, including
as an employee, consultant or director, equals or exceeds 70.


2.5    Payment of Exercise Price


Options granted under the Program shall be exercised by giving notice to the
Company (or a brokerage firm designated or approved by the Company) in such form
as required by the Company, stating the number of shares of Common Stock with
respect to which the Option is being exercised, accompanied by payment in full
for such Common Stock, which payment may be, to the extent permitted by
applicable laws and regulations, in whole or in part:


(a) in cash or by check or wire transfer;


(b) by having the Company withhold shares of Common Stock that would otherwise
be issued on exercise of the Option that have an aggregate Fair Market Value
equal to the aggregate exercise price of the shares being purchased under the
Option;


(c) by tendering (either actually or by attestation) shares of Common Stock
owned by the Participant that




--------------------------------------------------------------------------------




have an aggregate Fair Market Value equal to the aggregate exercise price of the
shares being purchased under the Option; or


(d) if and so long as the Common Stock is registered under the Exchange Act, by
delivery of a properly executed exercise notice, together with irrevocable
instructions to a broker, to promptly deliver to the Company the amount of
proceeds to pay the exercise price, all in accordance with the regulations of
the Federal Reserve Board.


SECTION 3. CHANGE IN CONTROL


In the event of a Change in Control, all Options granted under the Program shall
become fully vested and exercisable immediately prior to the Change in Control
and shall terminate at the effective time of the Change in Control if not
exercised prior to such time.


SECTION 4. AMENDMENT, SUSPENSION OR TERMINATION


The Board may amend, suspend or terminate the Program or any portion of it at
any time and in such respects as it deems advisable. Except as provided in the
Plan, any such amendment, suspension or termination shall not, without the
consent of the Participant, impair or diminish any rights of a Participant under
an outstanding Option.


SECTION 5. EFFECTIVE DATE


The Program shall become effective on the Effective Date of the Plan, and any
amendment to this Program shall become effective on the date specified by the
Board. Provisions of the Plan (including any amendments) that are not discussed
above, to the extent applicable to Eligible Directors, shall continue to govern
the terms and conditions of Options granted to Eligible Directors.


"Termination of Service" means a termination of employment or service
relationship with the Company or a Related Company for any reason, whether
voluntary or involuntary, including by reason of death, Disability or
Retirement. Any question as to whether and when there has been a Termination of
Service for the purposes of an Award and the cause of such Termination of
Service shall be determined by the Company's chief human resources officer or
other person performing that function or, with respect to directors and
executive officers, by the Compensation Committee, whose determination shall be
conclusive and binding. Transfer of a Participant's employment or service
relationship between the Company and any Related Company shall not be considered
a Termination of Service for purposes of an Award. Unless the Compensation
Committee determines otherwise, a Termination of Service shall be deemed to
occur if the Participant's employment or service relationship is with an entity
that has ceased to be a Related Company. A Participant's change in status from
an employee of the Company or a Related Company to a nonemployee director,
consultant, advisor, or independent contractor of the Company or a Related
Company or a change in status from a nonemployee director, consultant, advisor
or independent contractor of the Company or a Related Company to an employee of
the Company or a Related Company, shall not be considered a Termination of
Service.




